Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 14-17 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Spanton (US 2007/0117617).

1. Spanton discloses a computer (Online service 304, Data center 410 in Fig 4. Computing systems comprises computer; paragraph 26.), comprising: 
a computer memory (computing systems comprises computer with memory, paragraph 26);

game logic implemented as computer executable instructions in the computer memory, the game logic configured to use the game state of the video game to determine a game environment for rendering a video stream of the video game, the video stream configured for transmission over a network (Paragraph 90 discloses, “The video output of the executing video game may be captured and streamed by feed distributors 617 as an audiovisual file (e.g., WMA, MOV, etc.) for subsequent receipt and processing by any spectator client data processing device capable of handling such a data file.” Paragraph 75 discloses that rending may be done by the game engine on client or server. See also paragraphs 6-7, 84); and 
transition logic implemented as computer executable instructions in the computer memory, the transition logic configured to permit access to the game state of the video game by a second client to cause the game engine to update the game state (paragraphs 7, 75, 90, 94) using input from the second client instead of using input from the first client (Spectator client is used to change view, navigate using player’s game play, paragraphs 103-105) such that the game state reflect play of the video game by the second client (As indicated in Applicant’s specification paragraph 43, the claim 

2. Spanton discloses the computer as recited in claim 1, wherein the game engine is configured to receive input from a local game controller of the first client (see above, paragraphs 6, 75, 77, 83 and paragraphs 31 regarding inputs from controller) and from a local game controller of the second client (See above and paragraphs 103-105).

3. Spanton discloses the computer as recited in claim 2, wherein a configuration of the local game controller of the second client is different than a configuration of the local game controller of the first client (clients may be different devices including personal computers; server computers; portable and hand-held devices such as personal digital assistants (PDAs), tablet PCs or laptop PCs; multiprocessor systems; microprocessor-based systems; set top boxes; programmable consumer electronics; network PCs; minicomputers; mainframe computers; electronic game consoles; paragraph 26).

4. Spanton discloses the computer as recited in claim 3, wherein the game logic is configured to convert input received from the local game controller of the second client to a format that is compatible with the game logic (Intra-game data from the participating client including positional telemetry and includes “Buttons pushed or other user input”; paragraph 75. Intra-game data from the participating client including positional telemetry and other game-state data are manipulated and re-rendered for the spectating client, paragraphs 75, 90. The format is compatible for the second/spectating client in order for the client to spectate the game; paragraph 90).

5. Spanton discloses the computer as recited in claim 1, further comprising: rendering logic configured to create video frames of the video stream of the video game based on the game state (Spanton discloses that the sever output video streams which can be audio visual files e.g., WMA, MOV, etc.; paragraph 90. Video frames are created when the digital video files are encoded.).

Claims 14-17. See rejection for claims 1-4.

Claims 1, 14 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Wong (US 2003/0038805).

1. Wong discloses a computer (system 10 in Fig. 1 running on one or more computers, paragraph 32.), comprising: 

a game engine implemented as computer executable instructions in the computer memory (combination of game engine 18 and spectator engine 40 in Fig. 1), the game engine configured to update a game state of a video game, the game state associated with a first client (state information 30 and object information 32 in Fig. 1, paragraphs 30-33).
game logic implemented as computer executable instructions in the computer memory, the game logic configured to use the game state of the video game (paragraphs 29-31) to determine a game environment for rendering a video stream of the video game, the video stream configured for transmission over a network (Render animated representation of the game for each respective participants and spectators; paragraphs 31, 38, 61, 63, 73, 77); and 
transition logic implemented as computer executable instructions in the computer memory, the transition logic configured to permit access to the game state of the video game by a second client to cause the game engine to update the game state using input from the second client instead of using input from the first client (Spectators interact with game from game state data of the participants; abstract, paragraphs 8, 34, 37, 57, 76, 84-85,110) such that the game state reflects play of the video game by the second client (As indicated in Applicant’s specification, paragraph 43, the claim limitation of “game state” may include position of objects in a game environment, as well as typically a point of view, and include properties, images, colors, and/or textures. Wong discloses a user from a second client can play the game as a spectator. Input 
More specifically, Wong discloses in paragraphs 37, the spectator engine 40 can interface with the game engine 18 in a manner similar to the participants 20 and 22, but collectively representing the spectators 12 and 14 of the game 16 by updating state and object information 30 and 32 based on the presence and/or interactions of the spectators. As a result, the game experience provided to the participants 20 and 22 and/or the spectator experience provided to the spectators 12 and 14 can simulate a live game or event. That is, both the game and the spectator experience can implement features that cause the spectators and participants to be aware of each other.
Paragraph 30 discloses the following. The object information 32 provides information about the geometry of the game 16. The object geometry, for example, can identify the relative position of participants 20 and 22, and other items and features associated with the game 16.
The spectators are indicated graphically, textually, and/or audibly; paragraph 37.
Paragraph 86 discloses the following. The spectator server 316 also can communicate with the game server 314, such as by providing the game server 314 information about the spectators and the spectator experience. The game server 314, for example, can employ such information to implement spectator effects within the occurrence of the game (or games) at the game server. As a result, the participants of the game at the game clients 318 can perceive the presence of the spectator audience.

Alternatively, in the broadest reasonable interpretation, it is interpreted that play of the video game is playing the video stream of the video game according to the point of view of a client as described by Applicant’s abstract and paragraph 10 of Applicant’s specification. Similarly, Wong discloses, a user playing the game as a spectator can update the game state, or the point of view using input from the second client instead of using input of the first client such that the game state/point of view reflects play/stream of the video game by the second client; paragraphs 34-35, 60-63.).

Claim 14 See rejection for claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 6, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spanton (US 2007/0117617) as applied to claims 5, 14 above, and further in view of Danieli (US 2006/0058103). 

6, 18. Spanton discloses the claimed invention as discussed above but fails to teach that the rendering logic is configured to adjust a format of the video frames to suit capabilities of the second client in conjunction with assignment of the game state of the video game from the first client to the second client. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to video game, Danieli discloses a system in which a second client or a spectator client streams video of a video game of a first client (abstract, paragraphs 10). Danieli discloses that a rendering logic is configured to adjust a format of the video frames to suit capabilities of the second client in conjunction with assignment of the game state of the video game from the first client to the second client (Stream with different forms of content and format for a variety of different types of computing devices; Abstract, paragraphs 6, 25, 54-57, 72-73). The content is selected based on the devices capabilities and resources (i.e. network bandwidth, rendering power, screen size, user input, etc., paragraph 57). This allows the system to provide the best quality video stream to each individual client according to the individual client’s limitations. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Spanton’s invention and to adjust a format of the video frames to suit capabilities of the second client in conjunction with assignment of the game state of the video game from the first client to the second client as taught by Danieli in order to provide the .

Claims 5-13, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong (US 2003/0038805) as applied to claims 1, 14 above, and further in view of Danieli (US 2006/0058103). 

5. Wong discloses the claimed invention as discussed above but fails to teach that the rendering logic is configured to create video frames of the video stream of the video game based on the game state. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to video game, Danieli discloses a system in which a second client or a spectator client streams video of a video game of a first client (abstract, paragraphs 10). Danieli discloses that a rendering logic is configured to adjust a format of the video frames to suit capabilities of the second client in conjunction with assignment of the game state of the video game from the first client to the second client (Stream with different forms of content and format for a variety of different types of computing devices; Abstract, paragraphs 6, 25, 54-57, 72-73). The formats can be for different TV formats (NTSC, PAL) and digital video formats (MPEG, WMV; paragraphs 54), which inherently requires the rendering logic to create video frames of the video stream. It would have been obvious to one of ordinary skilled in the art to modify Wong’s invention before the effective filing date in order to create video frames and video formats that is compatible with the client capabilities.



7. Wong in view of Danieli discloses the computer as recited in claim 5, wherein the rendering logic includes a first encoder and a second encoder, the first encoder configured to generate a first video stream of the video game for the first client based on the game state, the second encoder configured to generate a second video stream of the video game for the second client based on the game state (As indicated above, Wong discloses video streams for participants 20, 21 and spectators 12, 14 in Fig. 1. Danieli discloses that streams can be in different forms of content and format for a variety of different types of computing devices; Abstract, paragraphs 6, 25, 54-57, 72-73, For example, NTSC, PAL, MPEG, WMV. Different encoders are required to generate the videos at different formats.).

8. Wong discloses the computer as recited in claim 7, wherein the first encoder and the second encoder are configured to operate at a same time to simultaneously generate the first video stream and the second video stream (Wong discloses the game and interactions are live; paragraphs 27, 37, 45, 70. The spectators can interact with the 

9. Wong discloses the computer as recited in claim 8, wherein the first video stream enables a first user at the first client to view play of the video game by a second user at the second client upon assignment of the game state of the video game from the first client to the second client (The first user/game participants views interactions or presence from a second user/spectator upon the spectator interacting with the game using the game state of the participants; abstract paragraph 37, 57, 76, 84-85, 110).

10. Wong discloses the computer as recited in claim 8, further comprising: overlay logic configured to place an audio overlay on audio data generated for the second video stream (game state data which object information 32, includes audio from the participants that is streamed to the spectator through the spectator engine; paragraphs 31, 33; Fig. 1).

11. Wong discloses the claimed invention as discussed above but fails to teach that the audio overlay includes voice audio received from the first client. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to video game, Danieli discloses a system in which a second client or a spectator client streams video of a video game of a first client (abstract, paragraphs 10). Danieli discloses that it is known for online games for voice audio such as a voice chat session to be to be provided with the game stream (paragraphs 7). It would have been 

12. Wong discloses the computer as recited in claim 8, further comprising: overlay logic configured to place a first audio overlay on first audio data generated for the first video stream the overlay logic also configured to place a second audio overlay on second audio data generated for the second video stream (Game data also corresponding audio information generated for each participants; paragraphs 31, 33. Spectator interactions for the game includes audio an d visual of the Spector, paragraphs 36, 40, 57, 76, 84-85, 110).,

13. Wong discloses the computer as recited in claim 12, but fails to teach the first audio overlay includes voice audio received from the second client, and wherein the second audio overlay includes voice audio received from the first client. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. 
In an analogous art to video game, Danieli discloses a system in which a second client or a spectator client streams video of a video game of a first client (abstract, paragraphs 10). Danieli discloses that it is known for online games voice audio such as a voice chat session to be to be provided with the game stream (paragraphs 7). It would have been obvious to one of ordinary skilled in the art before the effective filing date to 

19. Wong discloses the method as recited in claim 14, further comprising: generating a first video stream of the video game for the first client based on the game state; and generating a second video stream of the video game for the second client based on the game state, wherein the first video stream and the second video stream are simultaneously generated, and wherein the first video stream enables a first user at the first client to view play of the video game by a second user at the second client upon assigning the game state of the video game from the first client to a second client (see rejection for claims 8-9 above.

20. Wong in view of Danieli discloses the method as recited in claim 19, further comprising: placing an audio overlay on audio data generated for the first video stream, wherein the audio overlay includes voice audio received from the second client; or placing an audio overlay on audio data generated for the second video stream, wherein the audio overlay includes voice audio received from the first client; or placing a first audio overlay on first audio data generated for the first video stream, wherein the first audio overlay includes voice audio received from the second client, and placing a second audio overlay on second audio data generated for the second video stream, wherein the second audio overlay includes voice audio received from the first client (see rejection for claims (see rejection for claim 11 or 13 above).

Response to Arguments
Applicant's arguments filed 8/18/2021 have been fully considered but they are not persuasive.

Claims 1-5, 14-17 rejected over Spanton
Applicant argues that Spanton fails to teach the claimed limitation because any actions by the spectator client and/or spectator user do not affect the ongoing game. However, the claim does not claim that the game is affected by the action of the second client. The claim recites that the transition logic is configured to permit access to the game state of the video game by a second client to cause the game engine to update the game state using input from the second client instead of using input from the first client such that the game state reflects play of the video game by the second client. The claim does not indicate that the ongoing game is changed by a second client and the claim does not specify how or what aspect of the game is changed by the second client. As indicated in Applicant’s specification (paragraph 43), the claim limitation of “game state” may include point of view. It is noted that the claim does not specify what “play of the video game” is. In the broadest reasonable interpretation, it is interpreted that play of the video game is playing the video stream of the video game according to the point of view of a client as described by Applicant’s abstract and paragraph 10 of Applicant’s specification. Similarly, Spanton discloses updating the game state, or the point of view using input from the second client instead of using input of the first client such that the 

Claim 1 and 14 rejected by Wong
	Applicant argues Wong fails to teach accessing game state of the video by a second client to cause the game engine to update the game state using input from the second client instead of using input of the first client such at the game state reflects play of the video game by a second client. Applicant acknowledges that Wong [0037] discloses that the participants can be aware of the spectators. This awareness is through game state data
Wong discloses in paragraphs 37, the spectator engine 40 can interface with the game engine 18 in a manner similar to the participants 20 and 22, but collectively representing the spectators 12 and 14 of the game 16 by updating state and object information 30 and 32 based on the presence and/or interactions of the spectators. As a result, the game experience provided to the participants 20 and 22 and/or the spectator experience provided to the spectators 12 and 14 can simulate a live game or event. That is, both the game and the spectator experience can implement features that cause the spectators and participants to be aware of each other.
Paragraph 30 discloses the following. The object information 32 provides information about the geometry of the game 16. The object geometry, for example, can identify the relative position of participants 20 and 22, and other items and features associated with the game 16.
The spectators are indicated graphically, textually, and/or audibly; paragraph 37.
by providing the game server 314 information about the spectators and the spectator experience. The game server 314, for example, can employ such information to implement spectator effects within the occurrence of the game (or games) at the game server. As a result, the participants of the game at the game clients 318 can perceive the presence of the spectator audience.
As indicated above, Wong (paragraphs 37) discloses that the presence and/or interactions of the spectator’s updates state and object information. Wong’s “object information” (provided by the spectator; paragraphs 37) is a state information (Wong, paragraph 30) as described in Applicant’s specification paragraphs 43. The game state reflects play of the spectator by representing the spectator graphically, textually, and/or audibly (paragraph 37). In addition, the spectator(s) are represented in the game as a spectator audience within the occurrence of the game perceived by the game clients (paragraph 86).

Furthermore as indicated above, the claim does not claim that the game is affected by the action of the second client. The claim does not indicate that the ongoing game is changed by a second client and the claim does not specify how or what aspect of the game is changed by the second client. Alternatively, in the broadest reasonable interpretation, it is interpreted that play of the video game is playing the video stream of the video game according to the point of view of a client as described by Applicant’s abstract and paragraph 10 of Applicant’s specification. Similarly, Wong discloses, a user playing the game as a spectator can update the game state, or the point of view using 

Claims 6 and 8 rejected over Spanton in view Danieli and claims 5-13, 19-20 rejected over Wong in view of Danieli
No specific arguments have been presented other than the arguments presented above. See response above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715